                                                   Case 3:20-cv-08123-JJT Document 23 Filed 07/29/20 Page 1 of 3



                                          1   James W. Armstrong (No. 009599)
                                              james.armstrong@sackstierney.com
                                          2   Brian E. Ditsch (No. 009075)
                                              brian.ditsch@sackstierney.com
                                          3 SACKS TIERNEY P.A.
                                            4250 N. Drinkwater Blvd., Fourth Floor
                                          4 Scottsdale, Arizona 85251-3693
                                            Telephone: (480) 425-2600
                                          5
                                            Karl H. Sommer (admitted pro hac vice)
                                          6 karls@sommerkarnes.com
                                            SOMMER KARNES & ASSOCIATES
                                          7 125 Lincoln Ave, Suite 221
                                            Santa Fe, New Mexico 87501
                                          8 Telephone: (505) 989-3800
                                          9 Attorneys for Defendant
                                         10
                                                                      UNITED STATES DISTRICT COURT
                                         11
                                                                              DISTRICT OF ARIZONA
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                              Brian Erskine,                                  No. 3:20-CV-08123-PCT-JJT
             FOURTH FLOOR




                                         14                      Plaintiff,
SACKS TIERNEY




                                         15        v.                                         UNOPPOSED MOTION FOR
                                                                                              EXTENSION OF TIME TO FILE
                                         16                                                   REPLY IN SUPPORT OF
                                              Forrest Fenn,                                   DEFENDANT'S MOTION TO
                                         17                      Defendant.                   DISMISS COMPLAINT FOR LACK
                                                                                              OF PERSONAL JURISDICTION
                                         18
                                                                                              (First Request)
                                         19
                                         20
                                         21
                                                    Pursuant to LRCiv 7.3, Defendant Forrest Fenn hereby moves for entry of the
                                         22
                                              accompanying form of Order extending by a period of two weeks the time by which Mr.
                                         23
                                              Fenn may file and serve a Reply in support of his pending Motion to Dismiss Complaint for
                                         24
                                              Lack of Personal Jurisdiction [Doc 15]. As indicated in the attached email exchange,
                                         25
                                              counsel for Mr. Fenn has conferred with Plaintiff Brian Erskine who does not oppose the
                                         26
                                              requested time extension. Mr. Fenn therefore respectfully asks that the Court extend until
                                         27
                                              August 24, 2020, the time by which Mr. Fenn may file and serve his Reply.
                                         28
                                              Case 3:20-cv-08123-JJT Document 23 Filed 07/29/20 Page 2 of 3



                                          1    DATED this 29th day of July, 2020.
                                          2                                    SACKS TIERNEY P.A.
                                          3
                                                                               By: /s/James W. Armstrong
                                          4                                         James W. Armstrong
                                                                                    Brian E. Ditsch
                                          5
                                                                               SOMMER KARNES & ASSOCIATES
                                          6
                                          7                                    By: /s/Karl H. Sommer
                                                                                   Karl H. Sommer
                                          8
                                                                               Attorneys for Defendant
                                          9
                                         10
                                         11
                                         12
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                    2
                                                   Case 3:20-cv-08123-JJT Document 23 Filed 07/29/20 Page 3 of 3



                                          1                                  CERTIFICATE OF SERVICE
                                          2          I hereby certify that on July 29, 2020, I electronically transmitted the foregoing
                                          3 document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
                                          4 Notice of Electronic Filing to the following CM/ECF registrants:
                                          5
                                          6                                          Brian Erskine
                                                                                 1338 Sabatina Street
                                          7                                    Prescott, Arizona 86301
                                          8                                        Plaintiff pro se

                                          9
                                         10                                                        /s/ Toni Cooper
                                         11
                                         12
                       P.A., ATTORNEYS




                                              [2786636]
                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                          3
